Citation Nr: 1630388	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-06 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Service connection for peripheral neuropathy, right upper extremity.

2.  Service connection for peripheral neuropathy, left upper extremity.

3.  Service connection for a right lower extremity disorder.

4.  Service connection for a left lower extremity disorder.

5.  Service connection for tinnitus.

6.  Evaluation of coronary artery disease currently rated as 30 percent disabling.

7.  Evaluation of posttraumatic stress disorder (PTSD) to include depressive disorder, not otherwise specified (NOS), currently rated as 30 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, September 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran originally filed a service connection claim for neuropathy of the bilateral lower extremities.  See August 2011 Fully Developed Claim.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Here, medical evidence indicates the Veteran may suffer from peripheral vascular disease of one or both of the lower extremities.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issues on appeal as reflected on the title page.

In November 2014, the Veteran or his representative submitted additional argument and evidence relevant to the claim.  In the May 2016 appeal brief, the representative provided a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

Evidence of record, e.g. the July 2013 VA heart examination report, raises a claim that the Veteran became unemployable due to his coronary artery disease or his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id.

The issues of service connection for right and left lower extremity disorders, the evaluation of coronary artery disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Peripheral neuropathy of the right upper extremity was not manifest during service or to a degree of 10 percent or more within one year following service.  Peripheral neuropathy of the right upper extremity is not attributable to service.  

2.  Peripheral neuropathy of the left upper extremity was not manifest during service or to a degree of 10 percent or more within one year following service.  Peripheral neuropathy of the left upper extremity is not attributable to service.

3.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service

4.  PTSD was primarily manifest as occupational and social impairment with reduced reliability and productivity.




CONCLUSIONS OF LAW

1.   Peripheral neuropathy of the right upper extremity was not incurred in or aggravated during service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated during service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for an evaluation of 50 percent for PTSD have been met.  38°U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38°U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2010 and February 2012, with respect to PTSD.  With respect to peripheral neuropathy of the upper extremities, his August 2011 claim was submitted under the Fully Developed Claim program.  No separate VCAA notice was mailed to the Veteran under that program.  Generally, a form entitled "Notice to Veteran of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits" is available to the Veteran with the Fully Developed Claim form.  The Notice is VCAA compliant.  Any failure of the Veteran to have received the Notice is not prejudicial because the Veteran had previously received VCAA compliant notice in conjunction with his PTSD and coronary artery disease claims, and the January 2013 Statement of the Case addressed the law and regulations associated with establishing service connection.  The claims were last adjudicated in January 2013 and October 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §°3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

In July 2011, June 2012 and August 2013, VA afforded the Veteran examinations with respect to the severity of his PTSD.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and provided information sufficient to evaluate the severity of his PTSD.  The lay and medical evidence since the August 2013 examination does not reflect a material increased severity of disability.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his appeal as to the evaluation of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claims of service connection for peripheral neuropathy of the upper extremities, VA has not afforded the Veteran a comprehensive medical examination.  The Board finds that a comprehensive examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. §°5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further in the Analysis section below, there is no competent and credible evidence that indicates the onset of the disorder in service, persistent and/or recurrent symptoms since service and/or a possible relationship to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. §°5103A(a)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§°3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  VA also deems peripheral neuropathy as an organic disease of the nervous system.  Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b. 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38°C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).
 
In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of peripheral neuropathy of the upper extremities

Service personnel records note service in the Republic of Vietnam.  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(i), (iii).  Presumptive service connection can be awarded for certain diseases listed in 38 C.F.R. § 3.309 (e) if the evidence indicates exposure to an applicable herbicide agent.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Early onset peripheral neuropathy is a listed disease, however, the regulations require that it be manifest to a degree of 10 percent or more within one year of exposure to the herbicide agent for the presumption to apply.  38 C.F.R. §°3.307(a)(6).

In this case, service treatment records show a normal clinical evaluation of the upper extremities, spine and musculoskeletal system upon examination at separation.  Service treatment records were otherwise unremarkable for upper extremity injury, disease, complaints or treatment.

Post-service, June 2010 private records reported axillary (i.e. armpit) pain without coronary etiology as shown by the April 2010 stress test.  Skeletal pain was persistent over the prior several years and a workup was negative.  

August 2011 VA treatment records note tingling in the hands and some stenosis of the 5th and 6th cervical spaces.  An August 2011 private electrodiagnostic study to evaluate upper back pain was performed.  The conclusions as to the "mildly abnormal study" were: electrodiagnostic evidence suggestive of a mild right carpal tunnel syndrome; mild right ulnar neuropathy at the elbow, which is most likely compression neuropathy in nature; chronic denervation in the abductor pollicis brevis and first dorsal interosseous on the right, which is suggestive of chronic C7-C8 radiculopathy; and no evidence of active, right-sided cervical radiculopathy.  The study noted a June 2010 study that found abnormalities associated with chronic radiculopathy or brachial plexopathy at that time.  There was also suggestion of a very mild left carpal tunnel syndrome and small ulnar sensory response which could not have "any appreciated [missing word] between ulnar neuropathies versus small diffuse sensory peripheral neuropathy."  

October 2011 private treatment records noted positive back pain and that there was no obvious answer from the electrodiagnostic study.  A November 2011 letter from Dr. D.M.S. noted the presence of peripheral neuropathy as confirmed by a recent nerve conduction study.

In May 2013 VA treatment, the Veteran endorsed shooting pains down his arms and legs.  A November 2013 VA geriatric medicine note assessed chronic back pain with radiculopathy and stated that the Veteran was concerned with a pinched nerve requiring surgery.

Based on a review of the record, the Board finds that service connection for peripheral neuropathy of the upper extremities is not warranted.  In this regard, there is insufficient credible and competent evidence to indicate that peripheral neuropathy, or (as indicated by the record) radiculopathy, is related to service or to a service-connected disorder.

Initially, the Board notes that the Veteran does not claim that he complained of, was treated for, or was diagnosed with peripheral neuropathy of the extremities while in service.  See December 2014 Statement of Accredited Representative.  To the extent that symptomatology originates from the cervical spine, he does not argue that a cervical spine disorder first manifested in service.  He also acknowledges that there are no treatment records showing peripheral neuropathy within one year of discharge.  Additionally, the Veteran does not contend that neuropathy was present in service or continuously after service.  The Board finds that the first indication of neuropathy occurred many years after service.  

As for medical evidence, the electrodiagnostic studies suggest that radiculopathy is the cause of the Veteran's upper extremity complaints.  Radiculopathy is defined as a disease of the nerve roots such as from inflammation or impingement by a tumor or a bony spur.   See DORLAND's ILLUSTRATED MEDICAL DICTIONARY, 1571 (32nd ed. 2012).  This definition indicates that spinal cord issues (i.e. nerve root issues) are the cause of the symptoms.  The June 2010 electrodiagnostic study indicates a possibility that there was peripheral neuropathy present.  However, in any case, there is no competent and credible evidence that suggests that either peripheral neuropathy, radiculopathy and/or cervical spine disability is related to service.

First, there is no medical evidence of record indicating that the Veteran's peripheral neuropathy or radiculopathy are related to service.  As for lay evidence, the Board finds that the Veteran is competent to report upper extremity pain, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  He is also competent to report that he carried an M-60 machine gun with ammunition that was heavy and difficult to run with.  However, the Board finds the Veteran is not competent to establish a diagnosis and etiology of the underlying pathology causing the upper extremity symptoms.  These diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve internal muscle, joint, and nerve processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology and a link to service is equally complex.  The Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Moreover, he does not appear to be reporting an examiner opinion that he manifests a disability which had an in-service onset and/or is related to an event in service.  Accordingly, his claim that carrying the machine gun and ammunition while running caused his arm problems is of no probative value.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

There is also no indication of record that peripheral neuropathy is related to herbicide exposure.  There is no medical evidence so suggesting and the Veteran is not competent to provide such evidence through his own lay statements for the reasons discussed above.  Moreover, a preponderance of the evidence shows that that peripheral neuropathy was not manifest to a degree of 10 percent disabling within one year of separation from service.

Finally, there is no competent evidence indicating that peripheral neuropathy/radiculopathy was related to or aggravated by his coronary artery disease or another service-connected disorder.  There is no medical evidence so indicating and, as discussed above, the Veteran's lay statements are not competent evidence in that regard.

Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Analysis of tinnitus

The Veteran seeks to establish his entitlement to service connection for tinnitus.  In this regard, the Veteran reports experiencing ringing in the ears since service due to combat noise exposure.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38°C.F.R. § 3.159(a)(2).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.

The Board further finds that the Veteran was exposed to excessive noise in the combat environment.  Thus, the second element of service connection, in-service incurrence or injury, has been met. 

As discussed above, the Court has determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain, 27 Vet. App. 258 (2015), Thus, service connection may be granted based on continuity of symptomatology of a chronic disease, which includes tinnitus, under 38 C.F.R. § 3.309(a) even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus. 

In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service.  However, the Veteran has attested to experiencing recurrent tinnitus since service.  As such, the record contains credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  The Board has no reason to doubt the veracity of the Veteran's recollections.  In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38°C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluation of PTSD

The Veteran disagrees with the evaluation for PTSD assigned upon the grant of service connection.  The Veteran filed his claim of service connection for PTSD in October 2010.  As such, evidence relating to the period beginning October 2010 is of primary concern on review.  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  While this Diagnostic Code addresses PTSD, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

One factor for consideration in the evaluation of mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

In this case, an August 2010 VA treatment record notes the Veteran was sleeping better with a CPAP machine for sleep apnea but that he only would sleep about 2 hours per night.  The record further noted that the Veteran was hypervigilant and felt very, sad and depressed.  The Veteran denied being suicidal.  He stated he had plans for suicide but could not do that to his family.

A September 2010 VA treatment record reported an in-depth evaluation of the Veteran's PTSD.  At the time the Veteran stated he denied suicidal thinking and past suicide attempts.  He endorsed intrusive thoughts all the time, every day.  He endorsed nightmares 2-3 times per week and taking a long time to get back to sleep.  He denied flashbacks.  He endorsed emotional distress and reported being confused, feeling sorry for a lot of people, and being an "emotional guy."  He endorsed sadness, as well.  He denied physical reactions.  To avoid thoughts, he reported staying active and finding something to do.  He denied avoiding things.  He did not appear to endorse a general loss of interest.  He endorsed a loss of interest in guns, however, wanting to avoid them altogether.  He described friends not wanting to be around him anymore, although it is not as bad as before.  He believed people looked at him differently.  With regard to emotional numbing, the Veteran stated he didn't feel as close as he should to his wife.  He denied belief in a foreshortened future.  He endorsed becoming easily angered, however, he denied any violence.  With respect to concentration, he endorsed having a hard time concentrating.  He stated he could not multi-task, that his mind drifted, and that that was not normal to him.  

With respect to hypervigilance, he noted "they call me the guard dog."  He stated he was careful to watch people.  He endorsed an exaggerated startle response to fireworks, and when people holler.  With regard to mood, he endorsed being sad.  He reportedly tried to overcome this with having a hobby that he put his energy into.  He reported having a panic attack every 2-3 weeks.  He denied auditory and visual hallucinations. 

The examination report noted that the Veteran had been married for 46 years with 2 grown daughters, and 3 grandchildren.  The report noted that the daughters live elsewhere, but kept in touch.  The Veteran reported that he "wasn't a role model father" due to drinking and traveling a lot for his job.   He reported that he loved his children and that he had good relationships with them.  He described his relationship with his wife as "could be better, could be worse."  He stated that he did not like his life.  He noted he was not close to his older brother.  Both parents were deceased at that time and the Veteran reported being very close to his mother, describing them as the best of friends.  

The Veteran was noted to have a few friends.  He belonged to car clubs and would build cars. He reported enjoyment in many areas, stating "I'm blessed to have a life, but sometimes I can't deal with it."  He stated he liked people.

The report also noted that the Veteran retired 13 years ago, from his career as an engineer at Monsanto.  He reported that he was asked to retire so the company could hire 2 young people.  He was working 120 hours a week, and traveling for his job.  He then, reportedly, became a consultant for 2 years, but stopped due to the traveling and health issues.  

The mental status review revealed a stressed mood.  Affect was dysthymic, and teary-eyed at appropriate points.  The Veteran was fully oriented.  His appearance was casual but appropriate.  His behavior was cooperative and friendly.  Thought process was coherent.  Thought content was logical and goal directed.  He denied memory issues, suicidal thoughts or potential, homicidal thoughts or potential.  A GAF score of 62 was assigned.

The examiner concluded that the Veteran has managed many of his symptoms fairly well, although they have impacted some of his relationships.  The examiner also noted that the Veteran appeared to be struggling more since his retirement.

A November 2010 addendum to the September 2010 mental health note reported that the Veteran came in to ask questions about the previous evaluation and to "clear up" things.   He stated he initially felt rushed and believed he answered some questions wrong.  He clarified that he has had thought about suicide on and off for years, but denied plan and intent.  He also reported an increase of thoughts related to Vietnam.  Upon explanation by the clinician about the difference between intrusive thoughts and flashbacks, he still denied flashbacks.

At a July 2011 VA PTSD examination, the Veteran reported being generally pretty easy going, but would get upset sometimes.  He reported probably drinking too much at times.  He indicated that he is a person who tries to be committed to his family, and wanted to help others, to fix things, and to give back.  He stated he was lucky he made it through Vietnam alive at which time the Veteran teared.  He reported recurrent and intrusive distressing recollections almost every day.  He reported recurrent distressing dreams of Vietnam probably 3 to 4 times a week.  He hurt his wife a couple of times acting things out in his sleep.  He denied flashbacks.  He endorsed psychological distress to internal or external cues in the form of sadness, usually.  He noted he tried to help a few of the villagers in Vietnam, and he would try to remember that as a positive.  He avoided trauma related thoughts, feelings or conversations.  He reported disliking confrontation, so he would avoid certain people who have strong views on government and the war.  He endorsed avoiding trauma related activities, places or people, explaining that he avoided big crowds.  He noted he would sit with his back to wall, and that his children called him "guard dog."  He was unsure about feelings of detachment or estrangement from others.  He endorsed a sense of foreshortened future.  He endorsed difficulty falling or staying asleep.  He denied anger and irritability.  He endorsed hypervigilance noting that he would check locks on doors at night.  He endorsed an exaggerated startle response sometimes, such as to a big noise like a firecracker or a helicopter.   Of note, the Veteran was observed having a startle response to an overhead page in the hospital during the examination.  

Regarding the effects of symptoms on occupational functioning, the Veteran reported arguing with a boss who was against Vietnam and as a result, he did not get promotions or raises and he left the job.  He also stated he was fine with co-workers and bosses as long as they did not say anything negative about him. The Veteran stated he missed days of work due to anxiety.  He did not recall getting into trouble at work due to missed days.  He added that he went to work in really rough condition and pushed himself a lot.  Anxiety probably impacted performance to an extent.  He reported he worked 80 to 100 hours a week when he was working.  

Regarding the effects of symptoms on social functioning, the Veteran reported missing certain events for his children because of panic attacks.  He reported having had problems with friends or family who did not understand but that he was fine with those individuals who were understanding.  He reported having a few unfortunate words with his brothers.   He described his relationship with his wife as loving but that sometimes she was very supportive and sometimes she was not.  He described his relationship with his daughters as "pretty good to excellent."

The mental status examination revealed the Veteran arrived on time for the examination, casually and appropriately dressed, with adequate hygiene.  He had an overweight build.  His posture was upright; his gait was slow but steady.  No fine or gross motor abnormalities were noted.  Overall, the Veteran was pleasant and cooperative during the interview and he responded spontaneously to questions. He presented as guarded and he appeared uncomfortable initially, but appeared more at ease through the examination.  The Veteran demonstrated some anxiety during the examination and a startle response was observed at the unexpected overhead page in the hospital.  The Veteran became tearful when speaking about certain aspects of his experience with Vietnam and the impact it has had.  The Veteran's conversational speech was fluent and free of paraphasic errors, with normal rate and volume.  There were no obvious problems with expressive or receptive language.  Thinking processes were appropriate and goal directed.  Content of thought was within normal limits and appropriate to the interview content.  There was no evidence of delusions, ideas of reference, or loose associations.  No inappropriate behavior was observed or reported.  The Veteran reported no current or past problems with suicidal or homicidal ideation or actions.  He reported thoughts of dying but flatly denied any plans or intent to harm himself.   Dress and grooming were appropriate and, thus, the Veteran appeared capable of maintaining minimal personal hygiene and completing activities of daily living.  The Veteran was alert and oriented to person, place, and time.  Based on gross observations during the interview, there was no evidence of short or long-term memory difficulties.  Sequencing skills appeared intact.  No obsessive or ritualistic behavior was observed or reported.  No evidence of impulse control issues was noted or observed.  A Beck Depression Inventory, 2nd edition (BDI-II) was administered and the Veteran scored a 48 which represented a symptom presentation of depression in the severe range.  The most problematic areas endorsed were: guilty feelings, punishment feelings, self-criticalness, agitation, loss of interest, indecisiveness, loss of energy, and tiredness/fatigue.  A GAF score of 65 was assigned based on symptoms of PTSD alone.  It was noted the GAF score would be the same considering the impact of depression on functioning.

VA treatment records for August 2011 were reviewed.  They note the Veteran's affect was flat at that time.  

In a statement received in February 2012, the Veteran described nightly nightmares which interfered with sleep, relationship problems, excessive drinking and underperforming at work due to his PTSD.

The June 2012 VA PTSD examination report noted the Veteran denied current thought, plan or intent for harm to self or others.  He endorsed fleeting thoughts of self-harm during the night due to psychiatric and physical health issues.  He denied plan or intent or any history of suicide attempt or other self-harm behavior.  The examination resulted in diagnoses of PTSD and Depressive Disorder, NOS.  The examiner assigned an overall GAF score of 60 based on overall symptom presentation.   The examiner assigned a GAF score for PTSD in isolation of 55 based on symptoms of re-experiencing, avoidance and arousal.   The examiner assigned a GAF score for depressive disorder NOS in isolation of 65 based on mild symptoms of depression.  

The examiner noted the Veteran remained married to his spouse although he noted marital discord which he related to PTSD symptoms.  The Veteran endorsed an   "ok" relationship with his children.  He denied mental health treatment since the date of the previous examination.  

The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The Veteran reported nightmares on a near-nightly basis, physically acting out during the night (hitting his wife), with difficulty returning to sleep.  He described content of the nightmares as historic related to various traumatic experiences while serving in Vietnam (i.e., helicopter crash, Tet offensive, witnessing deaths of others and mass graves).  The Veteran acknowledged discomfort in large crowds and avoidance of most activities that involve large crowds.  He avoided sporting events, anticipating fights to break out.  The Veteran was noted to enjoy working with cars at home and attending car shows. He endorsed interest in involvement with other activities but was limited by his finances.  The Veteran presented with a depressed mood and flat affect.  His responses were slowed and he acknowledged that he was pursuing mental health treatment with the encouragement of his spouse and friends.  He identified an erratic appetite with no significant change to his weight.  He described fleeting thoughts of suicide (related to physical and emotional health) but denied plan or intent.  He denied current suicidal thought, plan or intent.  The Veteran was offered and declined an emergent psychiatric visit.  

The examiner remarked that the Veteran experienced mild to moderate symptoms of re-experiencing the events, symptoms of avoidance, and hyperarousal.  The Veteran's narrative report in the clinical interview suggests that his experience of symptoms have neither improved nor significantly worsened.  It was the opinion of the examiner that PTSD symptoms were mild to moderate and would not interfere with employability.  The examiner noted that the Veteran also presented with mild symptoms of depression warranting a diagnosis of Depressive Disorder, NOS.  The examiner opined that most likely, depressive symptoms are secondary to the diagnosis of PTSD.  

An August 2013 PTSD examination report stated that the Veteran was retired so it was impossible to estimate the impact that his PTSD symptoms have on his occupational functioning.  The report further stated that it was possible to comment on the impact his PTSD symptoms have on his social functioning.  In this arena, the Veteran continued to describe good relationships with his children and grandchildren, and an "OK" relationship with his wife.  At that time, the Veteran reported being actively involved in his hobby of restoring cars and attending car shows.  He stated that he was not avoiding social events as much as he used to.  He noted that both daughters were to visit the following week and that he talked to them mainly through email.  The Veteran reported that he got along with his daughters and 3 grandchildren.  Regarding his marriage, the Veteran described his relationship with his wife as "OK, sometimes better sometimes not, typical."  Regarding his social life the Veteran was still involved in restoring old cars and attending car shows.  He also worked on cars at home in his garage.  

The examination report described symptoms of recurrent and distressing recollections of the traumatic event taking place every day.  The Veteran also endorsed: nightmares 3-4 times per week; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that  symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse  recollections of the trauma; feeling of detachment or estrangement from others; restricted range of affect (e.g., unable to have loving feelings); and a sense of a foreshortened future, stating "I think I'm very lucky to be alive, but I don't know how much longer that luck will last."  

The Veteran also endorsed difficulty falling or staying asleep, and reported thrashing in his sleep, knocking things over on his nightstand, and needing a barrier between he and his wife in the bed because he has harmed her in the past.  He also reported yelling in his sleep.  The examination report noted that the Veteran wore a CPAP mask for sleep apnea.  The Veteran further endorsed irritability, difficulty concentrating and getting sidetracked once he started a task.  He endorsed hypervigilance noting that he would sit up at night and stare out his window.  He would sit and watch for no reason.  He reported needing to sit with his back to the wall in public places and having an exaggerated startle response.  He stated that someone tapped him on the shoulder and he almost turned around and hit the person.

The examiner noted at that time that symptoms that apply to the Veteran's diagnoses are depressed mood, anxiety, chronic sleep impairment, and a flattened affect.  The Veteran last had a thought of suicide that month, however, he had no plan to carry through.  The Veteran denied a history of suicide attempts.  The examiner found there was no drug or alcohol abuse and no history of impulsivity.  The Veteran denied hopelessness and was not an imminent risk to himself.  He denied homicidal ideation.  Testing of depression symptoms revealed results in the severe range.

An August 2013 VA psychiatry note revealed gait and posture were normal.  The Veteran was casually dressed.  Eye contact and motor activity were normal.  Mood and affect were abnormal.  The Veteran was withdrawn and said "OK" to most of the questions.  Speech was soft and reduced.  Thought process was normal.  Delusions, hallucinations, suicidal ideation, aggressiveness, and obsessive/compulsive behavior were absent.  He was alert and oriented.  His concentration, immediate recall, memory for recent past events, and insight and judgment were good.  A GAF score of 45 was assigned.

A November 2013 VA psychiatry note reported that the Veteran drank above recommended alcohol limits.  It further reported that trouble sleeping was the Veteran's major complaint.  A mental status showed mood was flat and withdrawn, and the Veteran was not very talkative.  Delusions, hallucinations, suicidal ideation, and aggressiveness were absent.  The Veteran was alert with good concentration. 

A May 2014 VA mental health outpatient treatment note reported that the Veteran posed no risk to himself.  He showed fair judgment, difficulty concentrating, and a strong reaction to sudden and loud noises.  He also endorsed anxiety, nightmares, poor sleep, anger, isolation, avoidance of people, and an inability to feel.  In a depression screen of the same date, he stated that he had thought of taking his own life sometimes.  His affect was flat and sad.  He reported several days of having some suicidal ideation, but no plan.  A depression screen showed symptoms of depression present nearly every day.  

A May 2014 VA psychiatry note shows the Veteran making progress with PTSD classes.  Sleep continued to be a problem for him, but it was better than before.  His multiple medical problems like gout and COPD with cardiac problems contributed to his sleep issues.  He reported no active suicidal thoughts or plans.   He noted his biggest problem was his painful pinched nerve in his back.  With respect to PTSD, he was reported as anxious, easily startled, hypervigilant, having nightmares, and having intrusive thoughts.  The examiner found the Veteran's mood was "OK," his appetite was good, and sleep was fair.  Mental status showed mood and affect were abnormal as the Veteran was frustrated with the VA claims process and not having an agent orange connected disability at more than 30 percent.  Delusions, hallucinations, suicidal ideation, and aggressiveness were absent.  The Veteran was alert with good concentration.  He was a neatly dressed, well-groomed male with good eye contact and a presentable appearance.  A GAF score of 45 was assigned.  

June and July 2014 VA treatment records show that the Veteran attended weekly combat PTSD group sessions.  A psychology group note reported the Veteran was alert and oriented.  He participated appropriately and appeared open to intervention.  The Veteran did not express nor exhibit signs of homicidal ideation or suicidal ideation and appeared able to be managed as an outpatient.  An early June record noted that psychological test scores indicated potential PTSD and insomnia.  He reported trouble falling and staying asleep, with average sleep time of less than 2 hours per night.  An August 2014 VA treatment record noted "PTSD stable."

Additionally, the record also reflects observations from the Veteran's spouse regarding PTSD symptomatology and its effects on occupational and social functioning.  She described impaired sleep, mood swings from anger to depression, and daily alcohol use.  The Veteran would awaken from nightmares and place her in fear of being attacked as his enemy.

After a review of the evidence of record, the Board finds that an evaluation of 50 percent is warranted.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2015).  

In this instance, the Board finds that the medical history, when giving the benefit of the doubt to the Veteran, warrants a 50 percent evaluation but no greater.  In this regard, the Veteran's symptoms have been characterized largely by chronic sleep disturbances, irritability, some aspects of social isolation, hypervigilance and moderate to severe depression.  The symptoms have included thoughts of suicide without plan or intent.  Nonetheless, the Veteran has maintained good relationships with his family and has expressed loving feelings towards them.  He had interests and hobbies (i.e. restoration of cars), he attended car shows, and had a few friends.  His GAF scores as low as 45 represents impairment of psychological, social and occupational functioning as being serious in degree.
 
Because the Veteran is retired, evaluating the level of occupational impairment due to symptoms is difficult.  However, the examinations indicate memory, thought content, thought process, and concentration were generally intact.  When considering this against the symptoms of depression, which at times have been noted as severe, and suicidal thoughts, and giving the benefit of the doubt to the Veteran, the Board finds that due to the severity of the symptoms, the evidence more nearly approximates occupational impairment with reduced reliability.  

An evaluation of 70 percent is not warranted because the Veteran does not have deficiencies in most areas. 

In this respect, the Veteran has demonstrated suicidal ideations and difficulty in adapting to stressful circumstances which are listed as examples supporting a 70 percent rating.  He has variously described his suicidal ideations as "on and off," "fleeting" and having been present for"several days" but he has consistently denied any intent or plan.  He has no history of suicide attempt.  Given the relatively mild frequency, duration and severity of these thoughts, the clinicians do not consider the Veteran at risk of harm due to these types of thoughts.  

The Veteran has also reported missing some work or family events due to anxiety/panic attacks, but he has not described near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  Rather, the Veteran has been noted to be capable of maintaining adequate levels of hygiene and has the mental capabilities to restore cars and attend car shows.  Additionally, while noting that the Veteran manifested severe depressive symptoms, the July 2011 VA examiner found that the impact of depression on his psychological, social and occupational functioning was consistent with moderate impairment, as reflected in a GAF score of 65.

Additionally, the Veteran has not demonstrated speech that has been illogical, obscure, or irrelevant, any episodes of unprovoked irritability with periods of violence, or spatial disorientation.  The Veteran has hit his wife when awakening from nightmares, but has not conscientiously demonstrated violent tendencies.  He has some obsessional rituals such as nighttime hypervigilance which interferes with sleep, but such hypervigilance is not reported to have significantly affected his social and occupational functioning.

The Veteran does have difficulty with establishing and maintaining effective relationships, but does not allege an "inability" to establish and maintain effective relationships.  In this respect, he has generally described positive relationships with his spouse, children and grandchildren.  He maintains hobbies and attends car shows.

In addition to these examples for and against a 70 percent rating, the Board must take into account all factors which may justify a 70 percent rating.  The Veteran has been assigned GAF scores ranging from 45 to 65 which represents impairment of psychological, social and occupational functioning from serious to moderate in degree.  A VA examiner in 2010 described the Veteran as managing his symptoms "fairly well" while a VA examiner in 2012 described the Veteran's overall PTSD symptoms as mild to moderate in degree which would not interfere with employability.  The Veteran has not manifested any significant impairment of speech or cognitive process.  The Board further observes that the Veteran does not manifest any examples supportive of a 100 percent schedular evaluation.  Overall, these factors do not tend to weigh in favor of a 70 percent rating.

When looking at these and the other symptoms during the appeal period, the Board observes that the factors supportive of a 70 percent rating (e.g., suicidal ideations, hypervigilance, panic attacks, difficulty in adapting to stressful circumstances) are not so significant in frequency, severity and/or duration to cause deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  In The opinion of the Board, the overall disability picture does not meet or more nearly approximate the criteria for a 70 percent rating.  Total social and occupational impairment is also not demonstrated for the same reasons.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38°C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As reflect in the remand below, the Board is conducting additional development regarding the appropriate disability rating for coronary artery disease, and the Veteran has yet to be assigned a disability rating for tinnitus.  Thus, the Board must defer consideration of an extra-schedular rating based upon the combined effect of multiple conditions pending additional development of these claims.





ORDER

Service connection for right extremity peripheral neuropathy is denied.

Service connection for left extremity peripheral neuropathy is denied.

Service connection for tinnitus is granted.

A 50 percent evaluation, but no higher, for PTSD is granted throughout the entire appeal period.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  VA examination must be performed to reconcile conflicting evidence regarding the current severity of coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Associate with the record any outstanding VA treatment records related to the claims on appeal.

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to address the current severity of the Veteran's coronary artery disease, and to reconcile the various METs estimates since the inception of the appeal.  The examiner should provide medical opinions as follows:

a.  A current METs level should be provided based upon laboratory determination of METs by exercise testing, unless such testing cannot be performed for medical reasons.  The opinion as to the METs level should distinguish between cardiac versus pulmonary limitations because the Veteran has a history of sleep apnea and obesity.

b.  A current left ventricular ejection fraction (LVEF) level should be provided.

c.  An opinion should be provided that reconciles the METs values of record since the inception of the appeal and distinguishes between cardiac versus pulmonary limitations.  Pertinent METs values of record are:
i)  	April 2010 cardiac stress test showed METs estimate of 10.1;
ii) 	October 2010 VA heart examination showed a METs estimate of 1 to 3 METs; and 
iii)  July 2013 VA heart examination showed METs greater than 5 and up to 7.

d.  Whether it is as likely as not that carotid artery occlusion is related to the Veteran's service or whether it is caused or aggravated by the Veteran's CAD.  See June 2012 VA examination noting carotid occlusion.

e.  Whether it is as likely as not that that there was myocardial damage since the April 2010 exercise stress test.

The examination should take into consideration the private treatment records throughout the appeal period.

A rationale for all opinions should be expressed.

4.  The AOJ must perform development and adjudicate the criteria of DC 7018 (pacemaker), as the Veteran's medical history is positive for insertion of a pacemaker.  See July 2013 VA examination opining that it is as likely as not that the Veteran's pacemaker is due to coronary artery disease.

5.  Schedule the Veteran for a VA examination to assess the nature and etiology of any lower extremity neuropathy or peripheral vascular disease of record since the inception of the appeal.  See November 2013 and August 2014 VA treatment records.  

Following review of the claims file and examination of the Veteran, the examiner must address each of the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current peripheral neuropathy or peripheral vascular disease of the lower extremities arose during service or is otherwise related to service, to include as due to exposure to herbicide exposure.  Address this and the following questions for each such disorder found on the record since August 2011, and distinguish between the left and right lower extremities, as appropriate.

With respect to herbicide exposure, it will be insufficient to rely on the lack of any presumption in VA regulations as a rationale for a negative opinion. 

b.  Is it at least as likely as not that the disorder is due to or the result of coronary artery disease?

c.  Is it at least as likely as not that the disorder has been aggravated (made permanently worse or increased in severity) by coronary artery disease? If yes, was that increase in severity due to the natural progress of the disease?

A rationale for all opinions expressed should be provided.

7.  Conduct appropriate development related to the claim of entitlement to a TDIU, which was raised by the record.  See July 2013 VA examination stating that the Veteran retired due to the onset of heart problems.  Such development must include sending the Veteran VCAA compliant notice.

8.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


